 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 MAIL AMERICA COMMUNICATIONS, INC.,                             :
                                                                :   ORDER GRANTING MOTION
                                          Plaintiff,            :   TO REGISTER JUDGMENT AND
                                                                :   DENYING MOTION FOR
                            v.                                  :   ATTORNEY’S FEES AND COSTS
                                                                :
 WORLD HEALING CENTER CHURCH, INC.,                             :   18 Civ. 8481 (AKH)
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On April 7, 2021, the Court entered a final judgment against Defendant in the

amount of $2,993,221.74, plus interest and costs (the “Judgment”). See ECF No. 57. On

April 26, 2021, Defendant filed a notice of appeal from the Judgment. See ECF No. 62. To date,

Defendant has neither sought a stay of execution pending appeal nor posted a supersedeas bond

to obtain such a relief. Before the Court now are two motions filed by Plaintiff: (i) a motion to

register judgment in other districts pursuant to 28 U.S.C. § 1963 and (ii) a motion for attorney’s

fees and costs pursuant to Rule 54(d) of the Federal Rules of Civil Procedure. For the reasons

discussed below, the motion to register judgment is granted for good cause shown, and the

motion for attorney’s fees is denied as premature.

                 As to Plaintiff’s registration motion, the federal judgment registration statute

provides that, when an appeal is pending, a judgment may be registered by filing a certified copy

of the judgment in any other district “when ordered by the court . . . for good cause shown.” 28

U.S.C. § 1963. “Good cause is established upon a mere showing that the party against whom the

judgment has been entered has substantial property in the other foreign district and insufficient

property in the rendering district to satisfy the judgment.” HSH Nordbank AG New York Branch
v. Swerdlow, No. 08 Civ. 6131 (DLC), 2010 WL 1957265, at *1 (S.D.N.Y. May 14, 2010)

(internal quotation marks omitted). “A judgment creditor need not provide exact evidence of the

debtor’s assets and good cause may be supported by a lesser showing.” Ambac Assur. Corp. v.

Adelanto Pub. Util. Auth., No. 09 Civ. 5087 (JFK), 2014 WL 2893306, at *4 (S.D.N.Y. June 26,

2014) (internal quotation marks omitted); cf. HSH Nordbank AG New York Branch, 2010 WL

at *1 (“A court may rely on affidavits and other documentary evidence in order to determine

whether good cause has been shown.”).

               Here, the parties do not dispute that Defendant has no assets in the Southern

District of New York to satisfy the Judgment. See ECF No. 67. Plaintiff also has conducted an

asset search and certified that Defendant possesses assets located within the Northern District of

Texas and the Southern District of California. See ECF No. 64, at ¶¶ 6–8. Specifically, Plaintiff

has submitted evidence that Defendant maintains its administrative operations in Grapevine,

Texas and its central headquarters in Aliso Viejo, California. See id. at ¶ 9, Ex. A. Defendant

has “failed to submit any evidence to the contrary or offer any substantial reason why [the

Judgment] should not be protected by registration” in Texas and California. See Owen v.

Soundview Fin. Grp., Inc., 71 F. Supp. 2d 278, 279 (S.D.N.Y. 1999). Because Plaintiff has

established “good cause” and Defendant has failed to provide a basis for denying Plaintiff’s

registration motion, Plaintiff’s motion to register the Judgment in the Northern District of Texas,

the Southern District of California, and in other districts where Defendant may subsequently be

found to have assets is granted.

               As to Plaintiff’s fee motion, Rule 54(d) of the Federal Rules of Civil Procedure

states that, “[u]nless a federal statute, these rules, or a court order provides otherwise, costs—

other than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1).



                                                  2
“A claim for attorney’s fees and related nontaxable expenses must be made by motion unless the

substantive law requires those fees to be proved at trial as an element of damages.” Fed. R. Civ.

P. 54(d)(2)(A). “If an appeal on the merits of the case is taken, the court may rule on the claim

for fees, may defer its ruling on the motion, or may deny the motion without prejudice, directing

under subdivision (d)(2)(B) a new period for filing after the appeal has been resolved.” Fed. R.

Civ. P. 54(d)(2) Advisory Committee’s Note (1993).

               “Since the pending Rule 54 motion turns on which party is the ‘prevailing party’

for purposes of entitlement to fees and costs, it is clear that the resolution of [Defendant’s]

pending appeal on the merits could potentially impact the Court’s determination of the fee

motion.” Topps Co., Inc. v. Koko’s Confectionary & Novelty, No. 16 Civ. 5954 (GBD) (KNF),

2020 WL 6082093, at *2 (S.D.N.Y. Oct. 15, 2020) (quoting Matsumura v. Benihana Nat. Corp,

No. 06 Civ. 76009, 2010 WL 1783552, at *1 (S.D.N.Y. Apr. 23, 2010) (cleaned up)). The Court

therefore denies Plaintiff’s motion for attorney’s fees and costs as premature, without prejudice

to renewal within 14 days of the entry of the appellate mandate.

               Accordingly, Plaintiff’s motion to register the Judgment in the Northern District

of Texas, the Southern District of California, and in other districts where Defendant may

subsequently be found to have assets is granted, and Plaintiff’s motion for attorney’s fees and

costs is denied without prejudice to renewal within 14 days of the entry of the appellate mandate

on the docket. The Clerk shall terminate the open motions (ECF Nos. 58, 63).



               SO ORDERED.

Dated:         June 18, 2021                               ______________/s/_________
               New York, New York                             ALVIN K. HELLERSTEIN
                                                              United States District Judge



                                                  3
